             Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOHN WILCOX,
                                                              Plaintiff,             Case # 19-cv-01626

v.                                                                                   DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,
                                                              Defendant.


                                                 INTRODUCTION

           On January 10, 2017, Plaintiff protectively applied for Disability Insurance Benefits under

Title II of the Social Security Act (the “Act”) and on January 27, 2017, Plaintiff filed for

Supplemental Security Income under Title XVI of the Act. Tr. 1 19. The Social Security

Administration (the “SSA”) denied his claim and Plaintiff appeared at a hearing before

Administrative Law Judge Roseanne M. Dummer on November 2, 2018. Tr. 39-65. At the

hearing, Plaintiff and a Vocational Expert testified. On November 29, 2018 ALJ Dummer issued

an unfavorable decision. Tr. 19-34. The Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the SSA. Tr. 1-6. Plaintiff then appealed to this

Court. 2 ECF No. 1.

           The parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 7, 12. For the reasons that follow, Plaintiff’s motion is DENIED, the

Commissioner’s motion is GRANTED, and the ALJ’s decision is AFFIRMED.




1
    “Tr.” refers to the administrative record in this matter. ECF No. 5.
2
    The Court has jurisdiction over this action under 42 U.S.C. § 405(g); 42 U.S.C. § 1383(c)(3).
         Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 2 of 10




                                      LEGAL STANDARD

I.     District Court Review

       When it reviews a final decision of the SSA, it is not the Court’s function to “determine de

novo whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

Rather, the Court “is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera v. Astrue,

697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)) (other citation omitted).

The Commissioner’s decision is “conclusive” if it is supported by substantial evidence. 42 U.S.C.

§§ 405(g), 1383(c)(3). “Substantial evidence means more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Moran

v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).

II.    Disability Determination

       To determine whether a claimant is disabled within the meaning of the Act, an ALJ follows

a five-step sequential evaluation: the ALJ must determine (1) whether the claimant is engaged in

substantial gainful work activity; (2) whether the claimant has any “severe” impairments that

significantly restrict his or her ability to work; (3) whether the claimant’s impairments meet or

medically equal the criteria of any listed impairments in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and if they do not, what the claimant’s residual functional capacity (“RFC”)

is; (4) whether the claimant’s RFC permits him or her to perform the requirements of his or her

past relevant work; and (5) whether the claimant’s RFC permits him or her to perform alternative

substantial gainful work which exists in the national economy in light of her age, education, and

work experience. See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986); Rosa v. Callahan,

168 F.3d 72, 77 (2d Cir. 1999); see also 20 C.F.R. § 404.1520.



                                                     2
         Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 3 of 10




                                          DISCUSSION

I.     The ALJ’s Decision

       The ALJ analyzed Plaintiff’s claim for benefits using the process described above. At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since January 1,

2017, the alleged onset date. Tr. 21. At step two, the ALJ found that Plaintiff has the following

severe impairments: narcissistic personality disorder, bipolar disorder, anxiety disorder, and

history of marijuana use. Id. At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meet or medically equal the severity of one of the

listed impairments. Id. The ALJ determined that Plaintiff maintained the RFC to perform a full

range of work at all exertional levels. Tr. 23. However, the ALJ found that Plaintiff had non-

exertional limitations including that Plaintiff can: (i) sustain attention and concentration for two-

hour segments in an eight-hour day; (ii) tolerate only task-related and work-oriented interactions

with coworkers and supervisors; (iii) tolerate occasional brief and superficial interactions with the

public; (iv) understand, remember and carry out instructions for routine, repetitive type, unskilled

work; and (v) adapt to changes in those types of work settings. Id. The ALJ also found that

Plaintiff should avoid fast pace high production goal work. Id.

       In formulating the RFC, the ALJ gave “little weight” to Plaintiff’s treating physician,

Leeshi Feldman, M.D., on the basis that Dr. Feldman’s opinions were inconsistent with her own

progress notes and overall record of conservative care. Tr. 31. The ALJ applied “partial weight”

to the report from psychological consultative examiner Janine Ippolito, Psy.D., on the basis that

the record supported some of Dr. Ippolito’s opinions, but the remainder “appeared to be based on

the claimant’s self-reports and the one-time examination.” Tr. 30. The ALJ provided “significant

weight” to the state agency psychological consultant M. Marks, Psy.D. Id. The ALJ determined



                                                     3
         Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 4 of 10




that Dr. Marks’ opinion was supported by the “normal mental status on consultative examination,”

as well as the “normal mental status findings with some variable mood and chronic well-controlled

paranoia in the progress notes of the record.” Id.

       At steps four and five, the ALJ concluded that there were jobs that existed in the national

economy that Plaintiff could perform including, for example, working as a dining room attendant,

a machine packager, or mail clerk. Tr. 33. As such, the ALJ found that Plaintiff was not disabled.

II.    Analysis

       Plaintiff takes issue with the ALJ’s decision on the basis that she (1) failed to properly

address and evaluate medical opinions and evidence, and (2) conducted an improper credibility

analysis and failed to consider various factors and account for supported conditions and limitations

in the RFC findings. See ECF No. 7-1 at 13-29. This Court disagrees.

       A.      The ALJ Properly Considered the Opinion Evidence

       An ALJ must “evaluate every medical opinion [she] receives, regardless of its source.”

Pena v. Chater, 968 F. Supp. 930, 937 (S.D.N.Y. 1997) (citing 20 C.F.R. § 404.1527(d)). An ALJ

is not required to “reconcile explicitly every conflicting shred of medical testimony,” Dioguardi

v. Comm’r of Soc. Sec., 445 F. Supp. 2d 288, 297 (W.D.N.Y. 2006) (citation omitted), and “[t]here

is no absolute bar to crediting only portions of medical source opinions.” Younes v. Colvin, No.

1:14-CV-170 (DNH/ESH), 2015 WL 1524417, at *8 (N.D.N.Y. Apr. 2, 2015). However, where

the ALJ’s “RFC assessment conflicts with an opinion from a medical source, the [ALJ] must

explain why the opinion was not adopted.” Dioguardi, 445 F. Supp. 2d at 297 (quoting S.S.R. 96-

8p, 1996 WL 374184, at *7 (S.S.A. July 2, 1996)). The Court finds that the ALJ adequately

explained the weighing of the medical opinion evidence here.




                                                     4
         Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 5 of 10




       First, the ALJ gave “partial weight” to consultative examiner, Janine Ippolito, Psy.D., who

opined on March 28, 2017, that Plaintiff had moderate limitations in his ability to use reason and

judgment to make work decisions, interact with coworkers, supervisors, and the public, sustain

concentration and perform a task at pace, and sustain an ordinary routine and attendance. Tr. 300.

But she found Plaintiff had marked limitations in regulating emotions, controlling behavior and

maintaining well-being. Id. Dr. Ippolito opined Plaintiff was able to understand, remember, or

apply simple and complex instructions, was aware of normal hazards, and took appropriate

precautions without limitations. Id. She also opined that Plaintiff had only mild limitations in

maintaining personal hygiene and attire. Id. She believed Plaintiff had moderate limitations in his

ability to use reason and judgment to make work decisions, interact with coworkers, supervisors,

and the public, sustain concentration and perform a task at pace, and sustain an ordinary routine

and attendance. Id. In affording this opinion “partial weight,” the ALJ recognized that many of

Dr. Ippolito’s opinions were supported by evidence in the record, but found that the “marked” and

“moderate” limitations appeared to be from Plaintiff’s self-reports and the one-time exam, rather

than based on the overall record. Tr. 30. Including, compared to Plaintiff’s treating doctor’s

progress notes. Id.

       The ALJ afforded “significant weight” to the state agency psychological consultant, M.

Marks, Psy.D., who opined Plaintiff had moderate limitations in several areas of functioning

including the ability to interact with others and adapt or manage himself, but could still perform a

range of unskilled work. Tr. 30; Tr. 72. Dr. Marks also opined Plaintiff had a mild limitation in

understanding, remembering, or applying information, and in concentration, persistence, or

maintenance of pace. Tr. 72. Like Dr. Ippolito’s opinion, Dr. Marks opined that Plaintiff would

need reduced contact with co-workers and the public but could handle brief and superficial contact



                                                     5
         Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 6 of 10




with others. Tr. 76. Likewise, Plaintiff’s ability to respond appropriately to supervision would be

reduced but he would be able to handle ordinary levels of supervision. Id. The ALJ credited this

opinion as it was internally consistent with normal mental status findings on the consultative exam

and in the progress notes of the record. Tr. 30.

       The ALJ properly evaluated these medical opinions.            Most importantly, as the ALJ

acknowledged, the opinions are consistent with the medical evidence of the record. Although

Plaintiff experienced periods of mood fluctuation and sporadic episodes of paranoia, the overall

record shows Plaintiff’s mental status was generally normal, and he was able to control paranoid

thoughts. See, e.g., Tr. 422, 427, 433, 437, 439, 450, 463. Indeed, throughout the relevant time

period Plaintiff’s doctor referred to him as “stable.” See id. He was able to participate in activities

with his girlfriend, spend time with family, travel out of town, take up household projects, and

assist with caring for his girlfriend’s children. Tr. 439, 454, 456, 511, 517. Plaintiff endorsed

paranoia but was able to “reality test” through those thoughts and keep them controlled. Tr. 486.

Overall, the medical records show Plaintiff’s mood and functioning were stable. He reported

consistent improvements in mood and anxiety and was committed to the continuation of treatment.

See, e.g., Tr. 452, 486, 518.

       Plaintiff takes issue with the “little weight” the ALJ provided to Plaintiff’s treating

psychiatrist, Leeshi Feldman, M.D., who would have significantly limited Plaintiff’s functioning.

Dr. Feldman opined on October 18, 2018, that Plaintiff had marked limitations in maintaining

social functioning and maintaining concentration, persistence, or pace. Tr. 720. She also opined

Plaintiff had moderate restrictions in daily living and had four or more episodes of decompensation

within 12 months. Id. Dr. Feldman opined that Plaintiff had no useful ability to function in a

normal workday and work week without interruptions, and no useful ability to accept instructions



                                                      6
           Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 7 of 10




and respond appropriately, get along with others, or deal with normal work stress. Tr. 718. As

the ALJ explained, the opinion is inconsistent with Dr. Feldman’s own progress notes which

indicate normal mental status findings. Dr. Feldman’s progress notes reference one incident of

hallucination, but overall, Plaintiff was stable and able to participate in various activities

throughout the time period at issue. Tr. 461. The progress notes do not mention any major

concerns which would reasonably lead to significant limitations. As such, there is simply

insufficient support for the extremely limited restrictions Dr. Feldman’s opinion provides.

          Plaintiff tries to paint a different picture of his limitations by making conclusory statements

regarding the opinions provided by Dr. Feldman and Dr. Ippolito, but Plaintiff is unable to point

to any specific medical records to support the need for more severe restrictions. “If the reviewing

court finds substantial evidence to support the Commissioner’s final decision, that decision must

be upheld, even if substantial evidence supporting the claimant’s position also exists.” Graham v.

Berryhill, 397 F. Supp. 3d 541, 550 (S.D.N.Y. 2019) (quoting another source). As discussed, there

was substantial evidence to support the ALJ’s conclusions about the medical opinion evidence

here.

          B.       The ALJ Properly Weighed Plaintiff’s Testimony

          Plaintiff insists that the ALJ improperly evaluated Plaintiff’s testimony regarding his

limitations and daily activity. However, “[a] federal court must afford great deference to the ALJ’s

credibility finding, since ‘the ALJ had the opportunity to observe [the claimant’s] demeanor while

[the claimant was] testifying.’” Kessler v. Colvin, 48 F. Supp. 3d 578, 595 (S.D.N.Y. 2014)

(quoting Marquez v. Colvin, No. 12 Civ. 6819(PKC), 2013 WL 5568718, at *7 (S.D.N.Y. Oct. 9,

2013)).        “Accordingly, so long as the credibility determination is supported by substantial

evidence, this Court may not disrupt the ALJ’s findings.” Id.



                                                        7
         Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 8 of 10




        The ALJ’s analysis of Plaintiff’s credibility was supported by substantial evidence.

Plaintiff testified that he stays in bed until the earlier part of the afternoon and has more good days

than bad. Tr. 49. He testified that if he was “lucky enough to get reprieve” he would do

housework, laundry, and go shopping. Tr. 50. He also testified he would use the internet. Id.

However, contrary to his testimony, the record also shows Plaintiff took part in numerous other

daily activities. For example, Plaintiff indicated to Dr. Ippolito he could prepare simple meals,

manages his own finances, and drive. Tr. 300. His progress notes from appointments with Dr.

Feldman demonstrate he took guitar lessons, played racquetball, participated in creative writing

regularly, and worked on remodeling his attic. Tr. 469, 435, 300, 488. Plaintiff also went on trips

with his girlfriend, went to plays and movies with his girlfriend, and attended a wedding. Tr. 439,

517, 475, 472.

        While Plaintiff asserts the ALJ failed to consider all factors under SSR 16-3p in evaluating

the Plaintiff’s credibility, it is unnecessary for the ALJ to explicitly do so where, as here, it is clear

to the subsequent reviewers the basis for allocating lesser weight to Plaintiff’s statements and the

evidence of the record supports the ALJ’s decision. See Cichocki v. Astrue, 534 F. App’x 71, 76

(2d Cir. 2013) (citing Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)). Here, the ALJ’s

decision discusses the significant evidence conflicting with Plaintiff’s testimony. The record is

filled with progress notes listing Plaintiff’s weekly activities and consistency in participation from

one week to the next. It was therefore not error for the ALJ to find that such reported activities

required, to the Plaintiff’s credit, social interaction and concentration. Tr. 29. Thus, it was not

improper for the ALJ to limit the weight credited to Plaintiff’s testimony. Id.




                                                        8
         Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 9 of 10




       C.      The ALJ Properly Considered Plaintiff’s Additional Complaints and the
               Record as a Whole

       Plaintiff also claims that the ALJ failed to evaluate the limitations from Plaintiff’s

additional conditions including delusions, psychosis, panic attacks, and social isolation and failed

to account for Plaintiff’s off-task time. See ECF No. 7-1 at 25, 27. However, Plaintiff is unable

to direct this Court to evidence in the record to show he experienced or was treated for any episodes

of such symptoms during the relevant time. The ALJ discussed in detail, Plaintiff’s medical

records from pre-disability though the relevant time period. See Tr. 24-25. While it is true that

the record shows Plaintiff experienced two significant periods of delusions and psychosis in 2013

and 2014, there is no evidence in the record that such episodic symptoms occurred following the

disability onset date in 2017. See Tr. 24. Rather, as stated previously, Plaintiff’s medical records

show stable mood, improvements in his overall mental health, and the ability to participate in

various activities without issue. See, e.g., 427, 429, 435, 450, 463, 511, 517. There is likewise no

evidence in the record to support Dr. Feldman’s assertion that Plaintiff would be off task 20% of

the time. See Tr. 720. Rather, the ALJ noted that based on the cumulative medical record, there

was no indication that Plaintiff would require more than customary work breaks, which the

vocational expert indicated was tolerated in the workplace. Tr. 33 (the vocational expert also

testified up to 10% off task time would be tolerated in the workplace). This is again supported by

Plaintiff’s own testimony and his statements to treating doctors of his activities during the relevant

time period. See Tr. 29.

       Plaintiff attempts to set forth additional arguments regarding the ALJ’s failure to

adequately consider Plaintiff’s various conditions and limitations, but the arguments are unclear.

“It is not enough merely to mention a possible argument in the most skeletal way, leaving the court

to do counsel’s work, create the ossature for the argument, and put flesh on its bones.” United

                                                      9
        Case 1:19-cv-01626-FPG Document 14 Filed 11/04/20 Page 10 of 10




States v. Zannino, 895 F. 2d 1, 17 (1st Cir. 1990). As such, the Court will not undertake to evaluate

each of Plaintiff’s conclusory assertions here.

       Finally, the ALJ’s RFC is supported by substantial evidence. The RFC limited Plaintiff to

unskilled work wherein he could sustain attention and concentration for two-hour segments. Tr.

23. The ALJ limited Plaintiff’s interactions with others to task-related and work-oriented with

supervisors and co-workers, but only occasional brief and superficial interactions with the public.

Id. The RFC also limited Plaintiff to work that was not fast pace or high production goal. Id. This

aligns with the opinion evidence of the record including Dr. Marks and Dr. Ippolito and aligns

with the overall medical record of Plaintiff’s treating psychiatrist, Dr. Feldman.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings, ECF No. 7, is

DENIED, the Commissioner’s motion for judgment on the pleadings, ECF No. 12, is GRANTED,

and the complaint is DISMISSED WITH PREJUDICE. The Clerk of Court shall enter judgment

and close this case.

       IT IS SO ORDERED.

       Dated: November 3, 2020
              Rochester, New York                     ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                     10
